362 F.2d 265
Dallas B. ATHA, Appellant,v.John W. GARDNER, Secretary of Health, Education, and Welfare, Appellee.
No. 10454.
United States Court of Appeals Fourth Circuit.
Argued May 31, 1966.
Decided June 6, 1966.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley; John A. Field, Jr., Judge.
Clay S. Crouse, Beckley, W. Va. (E. Carl Meadows, Jr., Beckley, W. Va., on brief), for appellant.
W. Warren Upton, Asst. U. S. Atty. (Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
In this suit for disability benefits under the Social Security Act, we find substantial evidence in the record supporting the administrative determination that the claimant is not totally disabled within the meaning of the Act.


2
Affirmed.